DETAILED ACTION
This is responsive to the application filed 29 May 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,437,214 in view of Feilchenfeld et al. (US 4,534,056). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 9,437,214 anticipate the current claims 1-20 except for determining a match score as claimed (see example below).

Instant claim
USPN 9,437,214
1. A portable device comprising: a microphone; and a processor to execute computer readable instructions, the processor to at least:


wake the portable device from an inactive state in response to an activation signal; 








generate a first signature based on audio from the microphone during a period of time specified by the activation signal; 

compare the first signature with a second signature obtained from the activation signal (to determine a match score); and 


communicate a match result based on the match score to a server via a network.
9. A portable device, comprising:
a communication interface to receive an activation signal and a first audio fingerprint via first wireless communication via a communications network; and a microphone; a processing circuit to: 

in response to the activation signal, record audio via the microphone during a first time period corresponding to the first audio fingerprint;
(NOTE: The microphone isn’t initially recording, meeting the claimed “inactive state” and then subsequent to the activation signal uses the microphone to record audio meeting the claimed “wake the portable device from an inactive state…”)

generate a second audio fingerprint representative of the recorded audio; deactivate the microphone at the end of the first time period corresponding to the first audio fingerprint; and

determine whether the second audio fingerprint matches the first audio fingerprint, 



the communication interface to send an indication of whether the second audio fingerprint matches the first audio fingerprint to an audience measurement entity via a second wireless communication.



Feilchenfeld discloses: comparing, with the portable device, the first fingerprint to the second fingerprint to generate a match score and a match determination based on the match score (e.g. C13L55–C14L25: “the number of binary bits in agreement (the score) of the matching template word” or C19L30–C20L5: “adaptive threshold module … receives the Hamming distance and the score of the matching template word … The Hamming distance and winner score are input to a higher level decision generator … passes the criteria … regarded as the matching template word”) such that it meets the “match score” in claims 1, 10, and 20 above. It would have been obvious to modify USPN 9,437,214 to use scoring in matching as taught by Feilchenfeld for the benefit of recognizing if the sampled audio matches the reference/template audio (Feilchenfeld especially e.g. C13L55–C14L25 or C19L30–C20L5).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,672,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 10,672,407 anticipate the current claims 1-20 (see example below).

Instant claim
USPN 10,672,407
1. A portable device comprising: a microphone; and a processor to execute computer readable instructions, the processor to at least:


wake the portable device from an inactive state in response to an activation signal; 




generate a first signature based on audio from the microphone during a period of time specified by the activation signal; 



compare the first signature with a second signature obtained from the activation signal to determine a match score; and 







communicate a match result based on the match score to a server via a network.
9. A portable device comprising: a communication interface to receive an activation signal from a central facility, 



the activation signal including a first fingerprint, the activation signal further including executable content to wake the portable device from an inactive state; 


a microphone to record an audio sample; a formation module implemented, at least in part, by at least one processor, the formation module to generate a second fingerprint based on the audio sample after the portable device wakes from the inactive state; and 

a confirmation module implemented, at least in part, by the at least one processor, the formation module to, after the portable device wakes from the inactive state: generate a match score based on the first fingerprint and the second fingerprint, and generate a match determination based on the match score.



10. The portable device of claim 9, wherein the communication interface is further to communicate the match determination from the portable device to the central facility.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record, Neuhauser et al. (US 2004/0064319) discloses a method to meter media, the method comprising:
in response to an activation signal received at a portable device from a central facility (e.g. ¶35: “monitoring code” or ¶55: “monitoring code, which code indicates that signature data is to be formed from at least a portion of the audio data relative to the monitoring code” or ¶62: “communicates the audio data via a connection to monitoring device” or ¶¶78,89-92): 
storing a first reference fingerprint received with the activation signal in a memory of the portable device (e.g. ¶5: “signatures … feature set or ‘signature’ … then stored in the database”; This signature is necessarily stored in order to be able to use it in the pattern matching disclosed in ¶¶79-82, because if it wasn’t stored then the system would be unable to compare anything to it);
recording audio with the portable device (e.g. ¶59 or ¶63: “in response to the detection of the monitoring code, the monitoring device … forms signature data characterizing the audio data” or ¶¶70-71);
generating, with the portable device, a second fingerprint based on the recorded audio (e.g. ¶63: “forms signature data characterizing the audio data”); and 
comparing, with the portable device, the first fingerprint to the second fingerprint to generate a match (e.g. ¶¶79-80: “compared with the reference audio signature data … to identify … pattern matching” or ¶82: “pattern matching is carried out in the monitoring device”); and 
communicating, from the portable device to the central facility, a match determination based on the match (e.g. ¶78: “communication system” or ¶¶88-92: “communicate data to, or receive data from, at least one remotely located communications device … communicated from the monitoring device … pattern matching occurs, data resulting from such matching may be communicated … by the monitoring device”).
However, Neuhauser, alone or in combination with the prior art of record, does not disclose waking the portable device from an inactive state in response to the activation signal; and generating a first signature based on audio from the microphone during a period of time specified by the activation signal as claimed in the currently pending claims.

Neuhauser et al. (US PGPub 2007/0288277) discloses methods and systems for gathering multimedia data with a Portable User Appliance (PUA) are disclosed. Audio data is received from a first source and at least one of presentation data and metadata of presentation data from a second source. First research data is produced from the audio data and second research data is produced from the at least one of the presentation data and the metadata of the presentation data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657